In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0745V
                                   Filed: December 22, 2016
                                          Unpublished

****************************
AUDREY CROPP,                              *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
v.                                         *     Influenza (“Flu”) Vaccine; Shoulder
                                           *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *     (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Mallori B. Openchowski, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On June 23, 2016, Audrey Cropp (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleged that she sustained right shoulder injuries
from an influenza (“flu”) vaccination she received on September 1, 2015. The case was
assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On November 29, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On December 22, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $75,531.50. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,531.50 in the form of a check payable to
petitioner, Audrey Cropp. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                     )
    AUDREY CROPP,                                    )
                                                     )
                 Petitioner,                         )
                                                     )      No. 16-745V
    v.                                               )      Chief Special Master Dorsey
                                                     )      ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                 Respondent.                         )
                                                     )


                       PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,531.50, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $75,531.50, in the form of a check payable to petitioner.

Petitioner agrees.


                                                         Respectfully submitted,

                                                         BENJAMIN C. MIZER
                                                         Principal Deputy Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 1
                               C. SALVATORE D’ALESSIO
                               Acting Director
                               Torts Branch, Civil Division

                               CATHARINE E. REEVES
                               Acting Deputy Director
                               Torts Branch, Civil Division

                               ALEXIS B. BABCOCK
                               Senior Trial Attorney
                               Torts Branch, Civil Division

                               /s/ Mallori B. Openchowski
                               MALLORI B. OPENCHOWSKI
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               Phone: (202) 305-0660
Dated: December 22, 2016       Fax: (202) 353-2988




                           2